CCA 2011-02. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, it is ordered that said petition is hereby granted on the following assigned issue:
WHETHER GOVERNMENT COUNSEL’S STRATEGIC WITHHOLDING OF THE CONVENING AUTHORITY’S GRANT OF IMMUNITY MAKES APPELLANT’S STATEMENT TO GOVERNMENT COUNSEL NON-IMMUNIZED.
And that review is granted on the following additional specified issue:
WHETHER, IN LIGHT OF UNITED STATES v. LOPEZ DE VICTORIA, 66 M.J. 67 (C.A.A.F. 2008), THIS COURT HAS JURISDICTION OVER AN ARTICLE 62, UCMJ, APPEAL WHEN THE COURT-MARTIAL HAS ADJUDGED A SENTENCE THAT DID NOT INCLUDE A PUNITIVE DISCHARGE OR CONFINEMENT FOR ONE YEAR?
Briefs will be filed under Rule 25 on the specified issue only.